Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as of
January 26, 2015 by and among Concierge Technologies, Inc., a Nevada corporation
(the “Company”), and the shareholders of the Company listed on the signature
page hereof (referred to collectively herein as the “Shareholders” and each
individually as a “Shareholder”).


RECITALS


WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement
(the “Purchase Agreement”), dated as of January 26, 2015, by and among the
Company and the Shareholders.


WHEREAS, pursuant to the Purchase Agreement, contemporaneously herewith the
Company will issue shares of common stock, par value $0.001 per share, of the
Company (“Common Stock”), and shares of Series B preferred stock, par value
$0.001 per share, of the Company (“Series B Preferred Stock” and, together with
the Common Stock so issued, and the shares of Common Stock issuable upon
conversion of the Series B Preferred Stock, the “Registrable Securities”) to the
Shareholders; and


WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to grant certain registration rights to the Shareholders as set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1.1. Demand Registration.
 
Right to Demand Registration.  Commencing on the date that is six months from
the date hereof, the Shareholders, or any of them, shall have the right at any
time to make a written request of the Company for registration with the
Securities and Exchange Commission (the “Commission”), under and in accordance
with the provisions of the Securities Act of 1933, as amended (the “Securities
Act”), of all or part of the Registrable Securities held of record and
beneficially by such Shareholder(s), as applicable (each a “Demand Registration”
and the relevant shareholders, the “Demanding Holder”); provided, however, that
the Company may defer such Demand Registration for a single period not to exceed
120 days during any one year period if the board of directors of the Company
(the “Board”) determines in the exercise of its reasonable judgment that to
effect such Demand Registration at such time would have a material adverse
effect on the Company, including interfering with any pending or potential
acquisition, disposition or securities offering of the Company.  Within ten (10)
days after receipt of the request for a Demand Registration, the Company will
send written notice (the “Demand Notice”) of such registration request and its
intention to comply therewith to all holders of Registrable Securities and,
subject to Section 1.1(c), the Company will include in such registration all the
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within twenty (20) Business Days after the date
such Demand Notice is given.  For purposes of this Agreement, the term “Business
Day” means any day except a Saturday or a Sunday or other day on which
commercial banking institutions in New York, New York are authorized to be
closed.  All requests made pursuant to this Section 1.1(a) will specify the
aggregate number of Registrable Securities requested to be registered and will
also specify the intended methods of disposition thereof.  Upon receipt of a
Demand Notice, the Company shall use its commercially reasonable efforts to
effect registration of the Registrable Securities to be registered in accordance
with the intended method of distribution specified in writing by the Demanding
Holder as soon as practicable and to maintain the effectiveness of such
registration for a period of ninety (90) days.  If available to the Company, the
Company will effect such registration on Form S-3 or an equivalent form in which
event it shall use its commercially reasonable efforts to maintain the
effectiveness of such registration for a period of one-hundred and eighty (180)
days; provided, however, that the Company shall not effect a registration on
Form S-3 or an equivalent form if the managing underwriter or underwriters
determine that using a different registration form is in the best interests of
the Company and/or the Demanding Holder and other holders.
 
(a) Number of Demand Registrations.  The Shareholders shall be limited to only
three Demand Registrations pursuant to this Section 1.1.  The Company shall not
be required to cause a registration pursuant to Section 1.1(a) to be declared
effective within a period of 90 days after the date any other Company
registration statement was declared effective pursuant to a Demand Registration
request or a filing for the Company’s own behalf.
 
(b) Priority on Demand Registrations.  If, in any Demand Registration, the
managing underwriter or underwriters thereof (or, in the case of a Demand
Registration not being underwritten, the Demanding Holder, after consultation
with an investment banker of nationally recognized standing) advises the Company
in writing that in its or their reasonable opinion the number of securities
proposed to be sold in such Demand Registration exceeds the number that can be
sold in such offering without having a material adverse effect on the success of
the offering (including, without limitation, an impact on the selling price),
then the Company will include in such registration only the number of securities
that, in the reasonable opinion of such underwriter or underwriters (or the
Demanding Holder, as the case may be), can be sold without having a material
adverse effect on the success of the offering, as follows: first, the securities
that the Demanding Holder proposes to sell, and second, the securities of any
additional holders of the Company’s securities eligible to participate in such
offering, pro rata among all such persons on the basis of the relative
percentage of such securities held by each of them.  In the event that the
managing underwriter or Demanding Holder determines that additional Registrable
Securities may be sold in any Demand Registration without having a material
adverse effect on the success of the offering, the Company may include
comparable securities to be issued and sold by the Company or comparable
securities held by persons other than the parties.
 
 
1

--------------------------------------------------------------------------------

 
(c) Selection of Underwriters.  If a Demand Registration is to be an
underwritten offering, the holders of a majority of the Registrable Securities
to be included in such Demand Registration will select a managing underwriter or
underwriters of recognized national standing to administer the offering, which
managing underwriter or underwriters shall be reasonably acceptable to the
Company.
 
Section 1.2. Piggyback Registrations.
 
  If the Company at any time proposes to register under the Securities Act any
securities or any security convertible into or exchangeable or exercisable for
Securities, whether or not for sale for its own account and other than pursuant
to a Demand Registration, on a form and in a manner which would permit
registration of the Registrable Securities held by a Shareholder for sale to the
public under the Securities Act, the Company shall give written notice of the
proposed registration to each Shareholder not later than thirty (30) days prior
to the filing thereof.  Each Shareholder shall have the right to request that
all or any part of its Registrable Securities be included in such
registration.  Each Shareholder can make such a request by giving written notice
to the Company within ten (10) Business Days after the giving of such notice by
the Company; provided, however, that if the registration is an underwritten
registration and the managing underwriters of such offering determine that the
aggregate amount of securities of the Company which the Company and all
Shareholders propose to include in such Registration Statement exceeds the
maximum amount of securities that may be sold without having a material adverse
effect on the success of the offering, including without limitation the selling
price and other terms of such offering, the Company will include in such
registration, first, the securities that the Company proposes to sell, second,
the Registrable Securities of such Shareholders, pro rata among all such
Shareholders on the basis of the relative percentage of Registrable Securities
owned by all Shareholders who have requested that securities owned by them be so
included (it being further agreed and understood, however, that such
underwriters shall have the right to eliminate entirely the participation of the
Shareholders), and third, the comparable securities of any additional holders of
the Company’s securities, pro rata among all such holders on the basis of the
relative percentage of such securities held by each of them.  Registrable
Securities proposed to be registered and sold pursuant to an underwritten
offering for the account of any Shareholder shall be sold to the prospective
underwriters selected or approved by the Company and on the terms and subject to
the conditions of one or more underwriting agreements negotiated between the
Company and the prospective underwriters.  Any Shareholder who holds Registrable
Securities being registered in any offering shall have the right to receive a
copy of the form of underwriting agreement and shall have an opportunity to hold
discussions with the lead underwriter of the terms of such underwriting
agreement.  The Company may withdraw any Registration Statement at any time
before it becomes effective, or postpone or terminate the offering of
securities, without obligation or liability to any Shareholder.
 
Section 1.3. Holdback Agreements.
 
  Notwithstanding any other provision of this Agreement, each Shareholder agrees
that (if so required by the underwriters in an underwritten offering and
provided that such condition is applicable to all shareholders) it will not (and
it shall be a condition to the rights of each Shareholder under this Agreement
that such Shareholder does not) offer for public sale any securities during a
period not to exceed sixty (60) days prior to and one-hundred and eighty (180)
days after the effective date of any Registration Statement filed by the Company
in connection with an underwritten public offering (except as part of such
underwritten registration or as otherwise permitted by such underwriters);
provided, however, that no Shareholder shall object to shortening such period if
the underwriter agrees that shortening such period would not materially and
adversely affect the success of the offering and the shortening is applied
equally to all Shareholders.
 
Section 1.4. Expenses.
 
  Except as otherwise required by state securities or blue sky laws or the rules
and regulations promulgated thereunder, all expenses, disbursements and fees
incurred by the Company and the Shareholders in connection with any registration
under this Agreement shall be borne by the Company, except that the following
expenses shall be borne by the Shareholders incurring the same:  (i) the costs
and expenses of counsel to such Shareholder to the extent such Shareholder
retains counsel (except the costs of one counsel for all Shareholders to the
extent retained, which shall be borne by the Company); (ii) discounts,
commissions, fees or similar compensation owing to underwriters, selling
brokers, dealer managers or other industry professionals, to the extent relating
to the distribution or sale of such Shareholder’s securities; (iii) transfer
taxes with respect to the securities sold by such Shareholder; and (iv) other
expenses incurred by such Shareholder and incidental to the sale and delivery of
the securities to be sold by such Shareholder.
 
Section 1.5. Registration Procedures.
 
  In connection with any registration of Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will consult with each
Shareholder whose equity interest is to be included in any such registration
concerning the form of underwriting agreement, provide to such Shareholder the
form of underwriting agreement prior to the Company’s execution thereof, and
provide to such Shareholder and its representatives such other documents
(including comments by the Commission on the Registration Statement) as such
Shareholder shall reasonably request in connection with its participation in
such registration.  The Company will furnish each Shareholder whose Registrable
Securities are registered thereunder and each underwriter, if any, with a copy
of the Registration Statement and all amendments thereto and will supply each
such Shareholder and each underwriter, if any, with copies of any prospectus
included therein (including a preliminary prospectus and all amendments and
supplements thereto), in such quantities as may be reasonably necessary for the
purposes of the proposed sale or distribution covered by such registration.  The
Company shall not, however, be required to maintain the Registration Statement
effective or to supply copies of a prospectus for a period beyond 90 days after
the effective date of such Registration Statement (or such longer period as is
otherwise set forth herein or agreed to by the Company) and, at the end of such
period, the Company may deregister any securities covered by such Registration
Statement and not then sold or distributed.  In the event that the Company
prepares and files with the Commission a registration statement on any
appropriate form under the Securities Act (a “Registration Statement”) providing
for the sale of Registrable Securities held by any shareholder pursuant to its
obligations under this Agreement, the Company will;
 
 
2

--------------------------------------------------------------------------------

 
(a) upon filing a Registration Statement or any prospectus related thereto (a
“Prospectus”) or any amendments or supplements thereto, furnish to the
Shareholders whose Registrable Securities are covered by such Registration
Statement and the underwriters, if any, copies of all such documents;
 
(b) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep such
Registration Statement effective for the 90-day period referenced in the third
sentence of this Section 1.5; cause the related Prospectus to be supplemented by
any required Prospectus supplement, and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act; and, comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended methods of disposition by the sellers thereof set forth in such
Registration Statement or supplement to such Prospectus;
 
(c) promptly notify the Shareholders and the managing underwriters, if any, and
(if requested by any such person or entity) confirm such advice in writing, (i)
when a Prospectus or any Prospectus supplement or post-effective amendment has
been filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission or any state securities commission for amendments or supplements to a
Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the Commission or any state securities commission of
any stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (v) of the
existence of any fact which results in a Registration Statement, a Prospectus or
any document incorporated therein by reference containing an untrue statement of
a material fact or omitting to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;
 
(d) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement;
 
(e) if requested by the managing underwriters or a Shareholder, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the managing underwriters or the Shareholders holding a majority
of the Registrable Securities being sold agree should be included therein
relating to the sale of such Registrable Securities, including, without
limitation, information with respect to the amount of Registrable Securities
being sold to such underwriters, the purchase price being paid therefor by such
underwriters and with respect to any other terms of the underwritten (or best
efforts underwritten) offering of the Registrable Securities to be sold in such
offering, and make all required filings of such Prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such Prospectus supplement or post-effective amendment;
 
(f) furnish to such Shareholder and each managing underwriter at least one
signed copy of the Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);
 
(g) deliver to such Shareholders and the underwriters, if any, as many copies of
the Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such persons or entities may reasonably request;
 
(h) prior to any Public Sale of Registrable Securities, register or qualify or
cause to be registered or qualified such Registrable Securities for offer and
sale under the securities or blue sky laws of such jurisdictions within the
United States as any Shareholder or underwriter reasonably requests in writing
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
applicable Registration Statement; provided, however, that the Company will not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or to take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;
 
(i) cooperate with the Shareholders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to such Registration Statement and
not bearing any restrictive legends, and enable such Registrable Securities to
be in such denominations and registered in such names as the managing
underwriters may request at least two Business Days prior to any sale of
Registrable Securities to the underwriters;
 
(j) if any fact described in clause (c)(v) above exists, prepare a supplement or
post-effective amendment to the applicable Registration Statement or the related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading;
 
(k) cause all Registrable Securities covered by the Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;
 
(l) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;
 
(m) obtain an opinion from the Company’s counsel and a “cold comfort” letter
from the Company’s independent public accountants in customary form and covering
such matters as are customarily covered by such opinions and “cold comfort”
letters delivered to underwriters in underwritten public offerings, which
opinion and letter shall be reasonably satisfactory to the underwriter, if any,
and to the Shareholders owning a majority in interest of the Registrable
Securities being registered in such offering, and furnish to each Shareholder
participating in the offering and to each underwriter, if any, a copy of such
opinion and letter addressed to such Shareholder or underwriter;
 
 
3

--------------------------------------------------------------------------------

 
(n) deliver promptly to each Shareholder participating in the offering and each
underwriter, if any, copies of all correspondence between the Commission and the
Company, its counsel or auditors and all memoranda relating to discussions with
the Commission or its staff with respect to the Registration Statement, other
than those portions of any such correspondence and memoranda which contain
information subject to attorney-client privilege with respect to the Company,
and, upon receipt of such confidentiality agreements as the Company may
reasonably request, make reasonably available for inspection by any seller of
such Registrable Securities covered by such Registration Statement, by any
underwriter, if any, participating in any disposition to be effected pursuant to
such registration statement and by any attorney, accountant or other agent
retained by any such seller or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;
 
(o) if applicable, provide a CUSIP number for all Registrable Securities
included in such Registration Statement, not later than the effective date of
the applicable Registration Statement;
 
(p) enter into such agreements (including an underwriting agreement in form
reasonably satisfactory to the Company) and take all such other reasonable
actions in connection therewith in order to expedite or facilitate the
disposition of such Registrable Securities;
 
(q) make available for inspection by a representative of the Shareholders of the
Registrable Securities being sold pursuant to such Registration Statement, any
underwriter participating in any disposition pursuant to a Registration
Statement, and any attorney or accountant retained by such Shareholders or
underwriter, all financial and other records, any pertinent corporate documents
and properties of the Company reasonably requested by such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any records, information or documents that
are designated by the Company in writing as confidential shall be kept
confidential by such persons or entities unless disclosure of such records,
information or documents is required by court or administrative order;
 
(r) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and relevant state securities
commissions, and make generally available to the shareholders earning statements
satisfying the provisions of Section 12(a) of the Securities Act no later than
45 days after the end of any 12-month period (or 120 days, if such period is a
fiscal year) commencing at the end of any fiscal quarter in which Registrable
Securities of such Shareholder are sold to underwriters in an underwritten
offering, or, if not sold to underwriters in such an offering, beginning with
the first month of the Company’s first fiscal quarter commencing after the
effective date of a Registration Statement, which statements shall cover said
12-month periods; and
 
(s) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities.
 
Section 1.6. Conditions to Shareholder Rights; Indemnification by Shareholder.
 
  It shall be a condition of each Shareholder’s rights hereunder to have
Registrable Securities owned by it registered that:
 
(a) such Shareholder shall cooperate with the Company in all reasonable respects
by supplying information and executing documents relating to such Shareholder or
the securities of the Company owned by such shareholder in connection with such
registration;
 
(b) such Shareholder shall enter into such undertakings and take such other
action relating to the conduct of the proposed offering which the Company or the
underwriters may reasonably request as being necessary to ensure compliance with
federal and state securities laws and the rules or other requirements of the
Financial Industry Regulatory Authority or otherwise to effectuate the offering;
and
 
(c) such Shareholder shall execute and deliver an agreement to indemnify and
hold harmless the Company and each underwriter (as defined in the Securities
Act), and each person or entity, if any, who controls such underwriter within
the meaning of the Securities Act, against such losses, claims, damages or
liabilities (including reimbursement for legal and other expenses) to which such
underwriter or controlling person or entity may become subject under the
Securities Act or otherwise, in such manner as is customary for registrations of
the type then proposed and, in any event, at least equivalent in scope to
indemnities given by the Company in connection with such registration, but only
with respect to information furnished by such Shareholder in writing and
specifically for use in the Registration Statement or Prospectus in connection
with such registration (other than information given with respect to the Company
in such Shareholder’s capacity as an officer, director or employee of the
Company) and with respect to such Shareholder’s failure to deliver Prospectuses
as required under the Securities Act.
 
Section 1.7. Indemnification by the Company.
 
  In the event of any registration under the Securities Act of any Registrable
Securities of shareholders pursuant to the Agreement, the Company shall execute
and deliver an agreement to indemnify and hold harmless each Shareholder
disposing of such Registrable Securities and any underwriter in connection with
such disposition against such losses, claims, damages or liabilities (including
reimbursement for legal and other expenses) to which such Shareholder may become
subject under the Securities Act or otherwise, in such manner as is customary in
underwriting agreements for registrations of the type then proposed.
 
Section 1.8. SEC Reports.
 
  The Company covenants that, in the event of any registration under the
Securities Act of any Registrable Securities, it will file the reports required
to be filed by it under the Securities Act and the Exchange Act, and the rules
and regulations adopted by the Commission thereunder.  Upon the request of any
Shareholder, the Company will deliver to such Shareholder a written statement as
to whether it has complied with such requirements.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
CONCIERGE TECHNOLOGIES, INC.
         
 
By:
        Name: David Neibert       Title: Chief Executive Officer          


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR SHAREHOLDERS
FOLLOWS]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
SHAREHOLDERS:
         
NICHOLAS AND MELINDA GERBER LIVING TRUST
         
 
By:
        Name: Nicholas Gerber            
SCHOENBERGER FAMILY TRUST
           
By:
        Name: Scott Schoenberger  

 
 
6

--------------------------------------------------------------------------------